IN THE COURT OF CRIMINAL APPEALS
                                   OF TEXAS

                                      NO. AP-77,032

                     SUZANNE MARGARET BASSO, Appellant

                                             v.

                                THE STATE OF TEXAS

      ON DIRECT APPEAL FROM THE TRIAL COURT’S FINDING THAT
             APPELLANT IS COMPETENT TO BE EXECUTED
           IN CAUSE NO. 816855 IN THE 232 ND DISTRICT COURT
                           HARRIS COUNTY



       Per Curiam.

                                      OPINION

       In August 1999, a jury convicted appellant of the offense of capital murder. The

jury answered the special issues submitted under Article 37.071, and the trial court,

accordingly, set punishment at death. This Court affirmed appellant’s conviction and

sentence on direct appeal. Basso v. State, No. AP-73,672 (Tex. Crim. App. Jan. 15,

2003)(not designated for publication).

       Appellant filed her initial post-conviction application for writ of habeas corpus in
                                                                                      BASSO – 2

the convicting court on September 12, 2001. This Court denied relief. Ex parte Basso,

No. WR-63,672-01 (Tex. Crim. App. Sept. 20, 2006)(not designated for publication).

The trial court set an execution date of February 5, 2014, and appellant filed her first

subsequent application for writ of habeas corpus in the trial court on January 27, 2014.

       After the trial court set the execution date, appellant filed in the trial court a

motion pursuant to Texas Code of Criminal Procedure Article 46.05 challenging her

competency to be executed.1 Finding that she had made a sufficient showing, the trial

court appointed two experts and appellant was evaluated. Both mental health

professionals, Mark Moeller, M.D., and Walter Quijano, Ph.D., concluded that appellant

was competent to be executed. The trial court thereafter conducted a live hearing, and the

court concluded that appellant is currently competent to be executed. The ruling was

forwarded to this Court for our review pursuant to Article 46.05(l).

       This Court now accelerates this appeal and reviews appellant’s claims. After

reviewing the record in the case and appellant’s pleadings, we find that the trial court’s

findings and conclusions are supported by the record. Those findings and conclusions are

adopted and the trial court’s ruling that appellant is competent to be executed is affirmed.

No motions for rehearing will be entertained in this case, and the Clerk of the Court is

ordered to issue mandate immediately.


       1
          See Green v. State, 374 S.W.3d 434, 443 (Tex. Crim. App. 2012)(holding that the
Article 46.05 standard for reviewing the competency of inmates to be executed is a codification
of Ford v. Wainwright, 477 U.S. 399 (1989), and remains constitutionally adequate in the wake
of Panetti v. Quarterman, 551 U.S. 930 (2007)).
                              BASSO – 3

Do Not Publish
Delivered: February 3, 2014